We reject the defendant’s contention that the Supreme Court was statutorily required to conduct a competency hearing after the defendant was found fit to proceed pursuant to CPL 730.60 (2) (see, People v Gensler, 72 NY2d 239, cert denied 488 US 932). In addition, the Supeme Court did not err by failing to conduct a hearing sua sponte (see, People v Gensler, supra). There is no evidence in the record that the defendant lacked the capacity to understand the proceedings against him and to assist in his *708own defense (see, CPL 730.10 [1]). Moreover, the defendant’s plea of guilty was knowingly and voluntarily entered (see, People v Harris, 61 NY2d 9). Miller, J. P., Joy, Hart and Krausman, JJ., concur.